DETAILED ACTION
Claims 1, 6-9, and 12-20 were filed with the amendment dated 05/03/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
Applicant’s amendment dated 05/03/2021 overcomes the 35 USC 112b and 35 USC 112d rejections, as well as the prior art rejections, set forth in the previous Office Action (dated 11/05/2020). 

Allowable Subject Matter
Claims 1, 6-9, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “wherein the connection for connecting the water supply conduit coming from the water source is arranged in or near the ballast element, wherein the hose has a loop part and a spout part, in which the spout part extends at least partly in the accommodation duct and is connected to the nozzle and in which the loop part is connected to the outlet of the mixing device, and wherein the ballast element is provided between the loop part and the spout part of the hose” (claim 1) or “wherein the hose has a second water conduit with a second inflow end and a second outflow end, in which the second inflow end is directly connected to a connection for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA CAHILL/Primary Examiner, Art Unit 3753